    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ROBERT RENNAKER, as Administrator
of the Estate of OLIVIA A.
RENNAKER,
                    Plaintiff,
vs.                                         Case No. 20-2165-SAC-GEB

VIRGIL BREWER, et al.,
                    Defendants.

                                O R D E R

     This is an action arising from the suicide of Olivia A.

Rennaker while she was a pretrial detainee at the Barber County

Jail.   In this order the court shall refer to Robert Rennaker, the

administrator of Olivia Rennaker’s estate, as “plaintiff” and

shall refer to Olivia Rennaker as “Rennaker.”        Plaintiff has sued

six current or former members of the Barber County Sheriff’s

Office.    These   defendants    are:    Virgil   “Dusty”   Brewer,      the

Undersheriff of Barber County; Lonnie Small, the Sheriff; Andrew

Paasch, a Sheriff’s Deputy; Mark Suchy, a Sheriff’s Deputy; Janet

Leonard, an employee of the Sheriff’s Office; and Cheryl Seipel,

a dispatch supervisor for the Sheriff’s Office.        Each defendant is

sued in his or her individual capacity.

     This case is before the court upon three motions to dismiss

filed on behalf of all defendants except defendant Seipel.            Doc.

No. 13 is filed on behalf of defendant Small, Doc. No. 16 is filed

on behalf of defendants Leonard, Paasch and Suchy, and Doc. No. 20

                                    1
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 2 of 11




is filed on behalf of defendant Brewer.           When the court uses the

term “defendants” later in this order, the court is referring to

defendants Small, Brewer, Leonard, Paasch and Suchy.

I. The first amended complaint

     The first amended complaint (Doc. No. 2) is the operative

complaint in this matter.      In it, plaintiff alleges that on April

4, 2018 Rennaker was arrested during a drug raid and charged with

unlawful possession of a small amount of marijuana and unlawful

possession of drug paraphernalia.            She was placed in the Barber

County Jail with a bond set at $5,000.00.                According to the

complaint,   the   Barber    County       Sheriff’s   Office   maintains   no

policies or procedures or training for screening prisoners for

suicide risk when they are taken into custody.                 The complaint

asserts that Rennaker was not screened.

     The Barber County Jail has an average inmate population of

four and a jail capacity of seven.           Rennaker was the only female

prisoner in the jail.       The complaint alleges that she was going

through withdrawal while in custody, but does not provide any

factual grounds in support of this statement or grounds to find

that defendants knew this.     Rennaker received no visitors while in

jail and attempted at least 25 phone calls, many to the same

numbers. During her confinement she wrote a note to another inmate

named “Jaime” indicating that her family was not answering her

phone calls and that she hoped to be released on an OR bond “like

                                      2
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 3 of 11




always” or that Jaime would bail her out.           Doc. No. 2, p. 8.        Five

days after her arrest, on April 9, 2018, Rennaker wrapped a “fabric

item” (alleged to be “bedding”) around her neck and attempted to

hang herself from the bars of her cell. Id. at pp. 7-8. This was

around 3:20 p.m. Her first attempt failed because her feet touched

the floor, but at 3:28 p.m. Rennaker lifted her feet from the floor

to suffocate herself.     Rennaker was not discovered until 4:52 p.m.

Defendants Small and Suchy entered her cell at 4:53 p.m. and cut

the fabric.      Rennaker had no pulse.       CPR was administered at the

jail, but Rennaker was later pronounced dead at the local hospital.

     The   complaint    alleges     that    “Sheriff    Small,     Undersheriff

Brewer, Deputies Suchy and Paasch, and Dispatchers Seipel and

Leonard were in charge of monitoring and supervising inmates.”

Id. at p. 9.         It is further alleged that no one checked on

Rennaker’s cell for more than an hour before her death and that

each defendant failed to monitor the video surveillance station

which “captured in real-time Ms. Rennaker’s hanging and eventual

death.”    Id.

     The    complaint    asserts     that    each      defendant    failed    to

personally check upon Rennaker’s cell to ensure her safety and

well-being; that each defendant failed to adequately supervise and

provide medical care to Rennaker; that each defendant personally

ignored    warning   signs   that   Rennaker    was     growing     emotionally

unstable; that defendants Small, Brewer, Paasch and Suchy failed

                                      3
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 4 of 11




to perform any suicide risk screening; and that defendants Small

and Brewer failed to train and supervise subordinates and failed

to create or implement policies and procedures which would have

protected Rennaker’s safety and well-being.

     The complaint cites statistics regarding suicide in United

States jails.    These statistics indicate, inter alia, that suicide

is the leading cause of death in U.S. jails; that the suicide rate

is over twice the rate in the general population; that hanging is

by far the most common method; and that almost half of suicide

victims have a substance abuse history.

     According to Count One of the complaint, these allegations

describe   a    violation     of   Rennaker’s   constitutional     rights

enforceable under 42 U.S.C. § 1983. A “survival” action is briefly

asserted in Count Two.

II. Count One shall be dismissed upon qualified immunity grounds.

     Each motion to dismiss raises a qualified immunity defense

among other arguments.       The court shall focus upon the qualified

immunity defense in this order.

     Qualified    immunity    protects   governmental    officials   from

liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights.

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).           In deciding a

motion to dismiss based on qualified immunity the court considers:

1) whether the facts plaintiff alleges make out a constitutional

                                     4
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 5 of 11




violation;   and   2)   whether   the    right    at   issue    was     clearly

established at the time of the alleged misconduct.                    Keith v.

Koerner, 707 F.3d 1185, 1188 (10th Cir. 2013).                 The court has

discretion in deciding which of these two requirements is addressed

first.   Pearson v. Callahan, 555 U.S. 223, 236 (2009).               Here, it

is plain that the constitutional rights claimed by plaintiff are

not clearly established.

     A   constitutional   right   is    clearly   established      if    “every

reasonable official would have understood that what he is doing

violates” the constitutional right at issue.           Reichle v. Howards,

566 U.S. 658, 664 (2012)(quotations omitted).           This can be shown

if “courts have previously ruled that materially similar conduct

was unconstitutional, or if a general constitutional rule already

identified in the decisional law applies with obvious clarity to

the specific conduct at issue.” Apodaca v. Raemisch, 864 F.3d 1071,

1076 (10th Cir. 2017)(quotations omitted).         The court must decide

whether “a Supreme Court or Tenth Circuit decision on point, or

the clearly established weight of authority from other courts . .

. have found the law to be as the plaintiff maintains.”               Clark v.

Wilson, 625 F.3d 686, 690 (10th Cir. 2010)(quotation omitted).

“The dispositive question is whether the violative nature of the

particular conduct is clearly established.” Aldaba v. Pickens, 844

F.3d 870, 877 (10th Cir. 2016)(quotations omitted).            The law is not



                                    5
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 6 of 11




clearly established unless such case precedent places the question

beyond debate.       Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

     Jail suicide claims are treated as claims based on the failure

of jail officials to provide medical care to inmates.            duBois v.

Payne County Bd. of County Com’rs, 543 Fed.Appx. 841, 846 (10th

Cir. 2013)(quoting Barrie v. Grand County, 119 F.3d 862, 866 (10th

Cir. 1997)).    The Eighth Amendment’s deliberate indifference test

is applied to such claims on behalf of inmates who were serving

sentences.     Id.     The same test is applied to claims brought on

behalf of pretrial detainees under the Fourteenth Amendment.             See

Strain v. Regalado, ____ F.3d _____, 2020 WL 5985993 *1-2 (10th

Cir. 10/9/2020).        The test has two prongs: an objective prong

requiring a sufficiently serious medical need and/or harm; and a

subjective prong requiring that the defendant be aware of facts

from which the inference could be drawn that a substantial risk of

serious harm exists and the defendant must also draw the inference.

Id. at *3.     In other words, there must be a substantial risk of

suicide under the circumstances and the defendant must be aware of

the facts constituting the substantial risk of suicide by an

individual inmate.      Cox v. Glanz, 800 F.3d 1231, 1249-50 (10th Cir.

2015).

     The amended complaint alleges “well-known” statistics about

the risk of jail suicide in general, but few facts regarding

Rennaker’s     individual    risk   of   suicide   that   were   known   to

                                     6
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 7 of 11




defendants.     Indeed, plaintiff states in response to a motion to

dismiss that defendants “had no idea [Rennaker] was in distress.”1

Doc. No. 29, p. 6.       The amended complaint asserts that defendants

violated    Rennaker’s    constitutional        rights   because   defendants:

failed to create or implement jail policies and procedures; failed

to adequately train and supervise subordinates; failed to monitor

Rennaker’s cell using the video surveillance system; failed to

check Rennaker’s cell more than an hour before the suicide; failed

to perform any suicide risk screening; failed to provide medical

care to Rennaker; and ignored “warning signs” that Rennaker was

“growing more emotionally unstable.”2

      Plaintiff has not presented authority showing that, given

their    alleged    knowledge      of       Rennaker’s   circumstances,     the

defendants’ particular conduct was a clearly established violation

of Rennaker’s constitutional rights.            The circuit or Supreme Court

cases cited by plaintiff do not involve the facts alleged in the

amended complaint in the context of an inmate’s suicide.               Some of

the cases set out the general deliberate indifference standard

applicable in jail suicide cases.             But, they do not set forth a


1
  Plaintiff also states that it is plausible that defendants did look at the
monitoring screen and chose not to act. Doc. No. 30, p. 7. The court disagrees.
No facts are alleged which plausibly describe knowledge of and indifference to
a hanging body or indifference to a substantial inmate-specific risk of suicide.
2
  The “medical care” and “warning signs” allegations are ambiguous, conclusory
and unsupported by facts showing that defendants knew or reasonably should have
known that there was a particularized and substantial risk Rennaker would commit
suicide or that she was suffering from a serious medical or mental health issue.
The court is not required to credit such allegations.            See Walker v.
Hickenlooper, 627 Fed.Appx. 710, 715 (10th Cir. 2015).

                                        7
       Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 8 of 11




clearly established standard breached by defendants.3             Nor do they

hold, as plaintiff argues here (Doc. No. 29, pp. 9-10), that jail

officers are constitutionally at fault for delay in caring for an

inmate who has hung herself, when the jail officers are unaware

that the inmate has hung herself and unaware of a substantial

inmate-specific risk of suicide.

        The Supreme Court has stated that an inmate does not have a

clearly established right to be screened for the risk of suicide.

Taylor v. Barkes, 575 U.S. 822, 135 S.Ct. 2042, 2044-45 (2015)(per

curiam); see also Cox, 800 F.3d at 1250 (“irrespective of the

alleged deficiencies in the Jail’s suicide-screening protocols, in

order for any defendant . . . to be found to have acted with

deliberate indifference, he needed to first have knowledge that

the specific inmate at issue presented a substantial risk of

suicide”).       The Tenth Circuit has held that there is no broad

constitutional duty to monitor inmates constantly.                   Gaston v.

Ploeger, 229 Fed.Appx. 702, 711 (10th Cir. 2007).              The    required


3
    Plaintiff cites such cases as: Tafoya v. Salazar, 516 F.3d 912 (10th Cir.
2008)(a conditions of confinement case involving the risk of sexual assault
upon female inmates); Bass v. Pottawatomie County Public Safety Center, 425
Fed.Appx. 713 (10th Cir. 2011)(an unpublished opinion involving a jury verdict
against a county agency (not an individual officer) because of the way it
detained an intoxicated pretrial detainee who was assaulted in a holding cell);
Mata v. Saiz, 427 F.3d 745 (10th Cir. 2005)(involving the denial of medical care
to an inmate suffering severe chest pains); duBois, 543 Fed.Appx. 841 (an
unpublished opinion affirming summary judgment for sheriff and jail
administrator where facts did not show they knew a deceased inmate’s fellow
prisoner had told jail staff that the inmate was suicidal); Barrie, 119 F.3d
862 (10th Cir. 1997)(no deliberate indifference found where arrestee was placed
in jail’s drunk tank in sweat pants with a cord the inmate later used to commit
suicide).


                                       8
     Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 9 of 11




“inmate-specific        knowledge    of    a   risk    of    suicide”      to    “impose

deliberate-indifference liability upon jail employees”                           is not

satisfied by knowledge of an inmate’s intoxication.                   Cox, 800 F.3d

at 1249-50; see also, Gaston, 229 Fed.Appx. at 712 (10th Cir.

2007)(qualified     immunity      affirmed      where       jail   officer      did   not

consider inmate with a drug history to be suicidal and inmate was

not an obvious suicide risk); Estate of Hocker by Hocker v. Walsh,

22 F.3d 995, 1000 (10th Cir. 1994)(knowledge of intoxication or a

mental health issue is insufficient to establish subjective prong

of deliberate indifference test); Carroll v. Lancaster County, 301

F.Supp.3d 486, 497 (E.D.Pa. 2018)(increased risk of suicide due to

drug withdrawal cannot support a deliberate indifference claim);

Estate of Allen v. Cumberland County, 2018 WL 1293154 *10-11

(D.N.J. 3/13/2018)(neither allegation of opiate withdrawal nor

baseline   risk    of    inmate     suicide     is    sufficient      to     establish

particular vulnerability to suicide); Hockensmith v. Minor, 2018

WL   6528117     *9-10    (D.Colo.        12/11/2018)(finding         no     precedent

establishing     liability    for     lack     of     supervision     and       training

regarding inmate alcohol withdrawal and self-harm risk).

      These cases inform the court’s conclusion that defendants did

not violate a clearly established right and that defendants are

entitled    to    qualified    immunity        against       plaintiff’s         claims.

Plaintiff has failed to allege facts showing a subjective awareness

of a substantial suicide risk and failed to cite case authority

                                           9
    Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 10 of 11




establishing beyond debate that defendants’ actions or omissions

violated Rennaker’s constitutional rights.

III. Count Two shall also be dismissed.

      Count Two is labelled “Survival.”            Plaintiff alleges that

“[a]s a result of Defendants’ conduct under color of state law,”

Rennaker suffered “immense, conscious pain and suffering after

hanging in her cell” and that Rennaker “could not and did not file

a legal action against Defendants for such pain and suffering

before her death.”          Doc. No. 2, p. 13.        In response to the

defendants’ motions to dismiss, plaintiff indicates that this is

a   state   law     claim   upon   which   this    court    should    exercise

supplemental jurisdiction, although the complaint does not mention

a state law theory of recovery or the supplemental jurisdiction

statute, 28 U.S.C. § 1367.4

      The court shall dismiss Count Two for the same qualified

immunity    reasons    discussed    regarding     Count    One.      The   court

construes Count Two as making a claim for damages under federal

law, § 1983.      See Estate of Holmes by and through Couser v. Somers,

387 F.Supp.3d 1233, 1257 (D.Kan. 2019)(a survival action under §

1983 is not a separate claim that has a separate award of damages;

“[r]ather it is essentially the assertion of the cause of action

that the deceased would have had had he lived, requesting damages



4
 The amended complaint states that this action arises under § 1983 and that
the court has jurisdiction under 28 U.S.C. § 1331. Doc. No. 2, p. 4.

                                      10
      Case 2:20-cv-02165-SAC-GEB Document 39 Filed 10/21/20 Page 11 of 11




for    violation    of   the    decedent’s   rights”)(quotation   omitted).

Plaintiff may not add to or change his claims in the complaint, by

labelling his claim as a state law claim in his response to a

motion to dismiss.       See Thomason v. Nachtrieb, 888 F.2d 1202, 1205

(7th Cir. 1989); Hockensmith v. Minor, 2018 WL 6528117 *7 (D.Colo.

12/11/2018); Hale v. Emporia State Univ., 2016 WL 917896 *4 (D.Kan.

3/8/2016).

       The court finds that Count Two is part of plaintiff’s § 1983

claim in Count One and should be dismissed for the qualified

immunity reasons the court has previously explained.

IV. Conclusion

       For the above-stated reasons, the court grants the motions

to dismiss defendants Small, Brewer, Paasch, Suchy and Leonard.

Doc. Nos. 13, 16 and 20.

       IT IS SO ORDERED.

       Dated this 21st day of October 2020, at Topeka, Kansas.

                               s/Sam A. Crow_____________
                               U.S. District Senior Judge




                                       11
